     Case 2:18-cv-01240-FMO-JEM Document 27-5 Filed 01/10/19 Page 1 of 2 Page ID #:144


Akanksha Sirohi

From:                                              Rajitha Nair
Sent:                                              Tuesday, August 21, 2018 7:27 AM
To:                                                'rdonohue@wfbm.com'
Cc:                                                Alexis Dossey
Subject:                                           FW: Estrada v. Plotkin
Attachments:                                       CONF SET K.DOC; Joint Notice of Settlement-proposed order.docx; Joint Notice of
                                                   Settlement.doc; Joint Stipulation for Dismissal.doc


Dear Mr. Donohue:

I am following up with regard to the settlement in the above case. I have attached the draft settlement agreement, Joint
Notice of Settlement and Dismissal for your convenience. Please confirm if this attached agreement is acceptable to you,
so that I can send it to our client for signature. If you have any proposed changes, please feel free to redline the attached
settlement agreement and send it to us at your earliest convenience. Please let me know if the drafts look acceptable.

We would like to wrap up the settlement soon.

Thank you for your attention in this matter.

Sincerely,

 Rajitha Nair
 Assistant
 RajithaN@PotterHandy.com
 Ph: (858) 375-7385
 Fx: (888) 422-5191
 POTTER HANDY, LLP
 Mailing Address:
 P.O. Box 262490
 San Diego, CA 92196-2490
 Delivery Address:
 9845 Erma Road Suite 300
 San Diego, CA 92131


 The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended recipient(s). If the reader of this message is not an
 intended recipient, you are hereby notified that any unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly
 prohibited. If you have received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to info@potterhandy.com. Tax
 Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues in this E-mail was not intended or written to be used, and cannot be used by you
 (i) to avoid any penalties imposed under the Internal Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.




From: Rajitha Nair
Sent: Monday, August 13, 2018 8:48 AM
To: 'rdonohue@wfbm.com'
Cc: Alexis Dossey
Subject: Estrada v. Plotkin

Dear Mr. Donohue:
                                                                                         1
     Case 2:18-cv-01240-FMO-JEM Document 27-5 Filed 01/10/19 Page 2 of 2 Page ID #:145

Attached please find a draft copy of the Settlement Agreement, Joint Notice of Settlement and Dismissal for your
review. If you have any revisions please feel free to redline the attached copy or write them directly on the draft and fax
or email them back to our office. Please let me know if the draft looks acceptable to you, so that I can forward the same
to our client for signing. Also, I request you to send the revisions in MS word format only.

If you have any questions please feel free to contact our office. Thank you in advance for your professional courtesy and
attention in concluding this matter.

Sincerely,

 Rajitha Nair
 Assistant
 RajithaN@PotterHandy.com
 Ph: (858) 375-7385
 Fx: (888) 422-5191
 POTTER HANDY, LLP
 Mailing Address:
 P.O. Box 262490
 San Diego, CA 92196-2490
 Delivery Address:
 9845 Erma Road Suite 300
 San Diego, CA 92131


 The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended recipient(s). If the reader of this message is not an
 intended recipient, you are hereby notified that any unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly
 prohibited. If you have received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to info@potterhandy.com. Tax
 Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues in this E-mail was not intended or written to be used, and cannot be used by you
 (i) to avoid any penalties imposed under the Internal Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.




                                                                                         2
